77751: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25293: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77751


Short Caption:MATTHEWS (JEMAR) VS. STATECourt:Supreme Court


Related Case(s):49947, 50052, 58881, 62241, 66844


Lower Court Case(s):Clark Co. - Eighth Judicial District - C228460Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/10/2020 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:06/10/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJemar Demon MatthewsTodd M. Leventhal
							(Leventhal & Associates)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						John L. Giordani, III
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/27/2018Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-910636




01/10/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  06/07/18, 06/28/18, 09/4/18, 09/18/18, 09/24/18, 09/25/18, 09/26/18, 09/27/18, 09/28/19, 10/1/18, 10/2/18, 10/3/18, and 12/5/18.   To Court Reporter:  Kristine Santi and Angie Calvillo.  (SC)19-01567




01/10/2019Docketing StatementFiled Docketing Statement.  (SC)19-01568




01/24/2019TranscriptFiled Notice from Court Reporter. Angie Calvillo stating that the requested transcripts were delivered.  Dates of transcripts: 06/07/18, 06/28/18. (SC)19-03844




02/13/2019MotionFiled Court Recorder's Affidavit and Motion for Extension. (SC)19-06963




02/20/2019Order/ProceduralFiled Order Granting Motion.  Court Recorder Kristine Santi's Certificate of Delivery of Transcripts due:  March 25, 2019.  Appellant's Opening Brief and Appendix due:  May 28, 2019.  (SC)19-07958




03/18/2019TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 09/04/18, 09/18/18, 12/05/18, 09/24/18, 09/25/18, 09/26/18, 09/27/18, 09/28/18, 10/01/18, 10/0218 and 10/03/18. (SC)19-11744




05/08/2019MotionFiled Appellant's Motion for Extention of Time for Filing Appellant's Opening Brief. (SC)19-20087




05/15/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: July 29, 2019. (SC).19-21451




07/29/2019BriefFiled Appellant Jemar Matthew's Opening Brief (REJECTED PER PHONE CALL 07/29/19). (SC)


07/29/2019BriefFiled Appellant Jemar Matthews's Opening Brief (REJECTED PER NOTICE ISSUED JULY 29, 2019). SC)19-31849




07/29/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening brief due: 5 days.19-31901




07/29/2019AppendixFiled  Appellant's Appendix Volume 1. (SC)19-31851




07/29/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-31852




07/29/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-31854




07/29/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-31855




07/30/2019BriefFiled Appellant Jemar Matthews's Opening Brief. (SC)19-32090




08/27/2019BriefFiled Respondent's Answering Brief. (SC)19-35860




08/27/2019AppendixFiled Respondent's Appendix Vol. 1. (SC)19-35861




08/27/2019AppendixFiled Respondent's Appendix Vol. 2. (SC)19-35863




09/25/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: October 10, 2019. (SC).19-39818




10/10/2019BriefFiled Appellant Jemar Matthews's Reply Brief. (SC).19-42123




10/11/2019Case Status UpdateBriefing Completed/To Screening. (SC).


03/09/2020Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is Scheduled for Wednesday, April 15, 2020, at 11:30 a.m. for 30 minutes in Las Vegas.20-09163




03/12/2020Order/ProceduralFiled Notice Regarding Oral Argument.  To minimize and allay concern about exposure to COVID-19, the Supreme Court may, on written request, permit lawyers to participate in oral argument by videoconference.  The videoconferencing system the court uses requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  For a request to be granted, the parties' internet capabilities must be compatible with those or the court.  A written request for videoconferencing must be addressed to the Clerk of the Court and filed and served at least 3 business days before the date set for oral argument.  (SC)20-09754




03/18/2020Order/ProceduralFiled Order. In keeping with public health precautions recommended in response to COVID-19 and the emergency declared by Governor Sisolak on March 15, 2020, the Nevada Supreme Court and Court of Appeals are postponing all oral arguments until further notice. This includes the arguments scheduled for March 20 and 24 and April 1 and 15. This also includes the public hearing scheduled for April 22 in ADKT 435 and ADKT 553. The court will examine the options for rescheduling or submitting those cases as circumstances develop. The Clerk of the Court is directed to file and serve copies of this order in all cases in which oral argument has been scheduled and to post it on the Court's webpage. (SC).20-10552




03/20/2020Order/ProceduralFiled Order Rescheduling Oral Argument.  Oral argument having been previously vacated, this matter shall be rescheduled for oral argument on June 10, 2020, at 1:30 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.  (SC)20-11008




05/14/2020Order/ProceduralFiled Order Regarding Oral Argument. In the event that circumstances require oral argument be held by videoconference, the court will use the BlueJeans videoconferencing system. That system requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. No later than May 19, 2020, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. The attorneys will be required to schedule a session with this court's IT Department to test the capabilities of the connection and video equipment prior to argument. A member of the IT Department will contact the attorneys upon receiving the contact information requested above. The Clerk of the Court will notify the attorneys by June 3, 2020, if oral argument will be held by videoconference. (SC).20-18436




05/29/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-20415




06/10/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel 2020. 77751. (SNP20-MG/AS/LS) (SC)


07/09/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and Remanded." Before: Gibbons/Stiglich/Silver. Author: Silver, J. Majority: Silver/Gibbons/Stiglich. 136 Nev. Adv. Opn. No. 38. SNP20-MG/LS/AS (SC)20-25293




08/03/2020RemittiturIssued Remittitur. (SC)20-28220




08/03/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 4, 2020. (SC)20-28220





Combined Case View